Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-19-2006

Decker v. Dyson
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4200




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Decker v. Dyson" (2006). 2006 Decisions. Paper 1739.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1739


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT
                                      _________

                                           No. 04-4200
                                           _________

                             BARBARA DECKER; JUNE QUINE,

                                                     Appellants
                                                v.

                                      VARNIE R. DYSON

                                            ________

                         Appeal from the United States District Court
                             for the Middle District of Pennsylvania
                                     (D.C. No. 04-cv-01435)
                        District Judge: The Honorable James M. Munley
                                           _________

                           Submitted under Third Circuit LAR 34.1(a)
                                       January 13, 2006

                  Before: BARRY, AMBRO and ALDISERT, Circuit Judges.

                                     (Filed January 19, 2006)


                                           _________

                                           OPINION
                                           _________

ALDISERT, Circuit Judge


       Appellants Barbara Decker and June Quine, plaintiffs in this diversity case filed in the

District Court for the Middle District of Pennsylvania, seek review of the District Court’s

dismissal of their complaint under Rule 12(b)(2) of the Federal Rules of Civil Procedure for lack
of personal jurisdiction over the defendant, Varnie R. Dyson. We must decide whether the

District Court erred: (1) in dismissing Decker and Quine’s complaint for lack of personal

jurisdiction over Dyson; and (2) in dismissing their complaint without ordering transfer, in the

words of the appellants, to “the appropriate Court of jurisdiction in the state of Georgia.” We

have jurisdiction to hear this appeal pursuant to 28 U.S.C. § 1291. We will affirm.

                                                 I.

       The parties are familiar with the facts and the proceedings in the District Court, so we

will only briefly revisit them here. Furthermore, because the District Court dismissed Decker

and Quine’s complaint for lack of personal jurisdiction over Dyson, we will accept the

allegations contained in their complaint as true. See Carteret Sav. Bank, F.A. v. Shushan, 954
F.2d 141, 142 (3d Cir. 1992) (accepting plaintiff’s alleged facts as true in a decision to dismiss

for lack of personal jurisdiction under Rule 12(b)(2) of the Federal Rules of Civil Procedure).

                                                 II.

       On July 5, 2002, Decker and Quine were passengers in a vehicle that was struck in the

rear by another vehicle operated by Dyson. The collision occurred on Interstate 95 near Dover

Bluff, Georgia. Both Decker and Quine are residents of Pennsylvania. Dyson is a resident of

Georgia. The appellants filed the instant diversity action in the District Court for the Middle

District of Pennsylvania to recover for their injuries. The court ruled that it lacked personal

jurisdiction over Dyson as Decker and Quine failed to establish that the defendant has “sufficient

minimum contacts with Pennsylvania in order to justify jurisdiction over him.” This appeal

followed.




                                                  2
                                                  III.

        We review de novo a district court’s refusal to exercise jurisdiction over an out-of-state

defendant. Vetrotex Certainteed Corp. v. Consol. Fiber Glass Products, 75 F.3d 147, 150 (3d

Cir. 1996). As we are reviewing the judgment of a district court that is sitting in diversity, we

look to the law of the forum state, here Pennsylvania, to determine whether personal jurisdiction

over Dyson is proper. See id.; Rule 4(e), Federal Rules of Civil Procedure. Pennsylvania’s long-

arm statute states that the jurisdiction of its tribunals over nonresidents shall extend to all persons

“to the fullest extent allowed under the Constitution of the United States,” except as otherwise

defined by its statutory rules regarding general jurisdiction. 42 Pa. Cons. Stat. Ann. § 5322(b)

(2005). Because plaintiffs allege that Pennsylvania has both general and specific jurisdiction

over Decker, we shall therefore examine the federal constitutional rules for the question of

specific jurisdiction and Pennsylvania’s statutory rules for general jurisdiction.

       As plaintiffs, Decker and Quine have the burden of making a prima facie showing in their

complaint that Dyson is subject to personal jurisdiction in Pennsylvania. See Mellon Bank

(East), PSFS, Nat’l Assn. v. Farino, 960 F.2d 1217, 1222 (3d Cir. 1992). This burden falls upon

the plaintiffs for both specific and general jurisdiction, and is overcome by alleging sufficient

contacts by the defendant with the forum state such that the constitutional and statutory tests are

satisfied. Under Pennsylvania law, general jurisdiction arises over an individual, non-corporate

defendant if the person’s domicile or presence was in the state at the time of service of process,

or there was consent to suit. 42 Pa. Cons. Stat. Ann. § 5301(a)(1) (2005). Under the Federal

Constitution, “[s]pecific jurisdiction is invoked when the cause of action arises from the

defendant’s forum related activities such that the defendant should reasonably anticipate being


                                                  3
haled into court there.” Vetrotex, 75 F.3d at 151 (citations and quotations omitted). This has

been interpreted to mean that the plaintiff must establish that the defendant has had “minimum

contacts” with the forum state and that the exercise of jurisdiction would comport with

“traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S.
310, 316 (1945) (citations and quotations omitted). Minimum contacts can be defined as “‘some

act by which the defendant purposefully avails itself of the privilege of conducting activities

within the forum State, thus invoking the benefits and protections of its laws.’” Toys “R” Us,

Inc. v. Step Two, S.A., 318 F.3d 446, 451 (3d Cir. 2003) (quoting Asahi Metal Indus. Co. v.

Superior Ct., 480 U.S. 102, 109 (1987)).

       Here, Pennsylvania possesses neither general nor specific jurisdiction over Dyson.

General jurisdiction does not exist because Dyson was not domiciled or present in Pennsylvania

at the time of service, and he has not consented to suit there. Specific jurisdiction does not exist

because Dyson, a Georgian, has not engaged in any activity that can be viewed as being aimed

directly or indirectly at Pennsylvania by simply being involved in a motor vehicle collision in

Georgia, even when it involves Pennsylvania passengers.1 Furthermore, there is no specific

jurisdiction here because, by the mere act alone of driving along a Georgia interstate, Dyson

could not have reasonably anticipated being haled into court in Pennsylvania.2 Accordingly, the


1
  Decker and Quine also cite a laundry list of contacts that the accident has with Pennsylvania,
including that it is the location of the license, registration and titling of their vehicle; the location
where the majority of their medical care occurred; and the location where a majority of the
witnesses for the case are domiciled. All these contacts, however, are incidental to the accident
and indicate no purposeful acts by Dyson directed towards Pennsylvania sufficient to invoke its
jurisdiction.
2
 Decker and Quine also argue that because Dyson’s insurance carrier does business in “all fifty
of the United States” he has a sufficient enough “connection with the forum state of

                                                    4
District Court was correct in dismissing the instant action under Rule 12(b)(2) for lack of

personal jurisdiction.

                                                  IV.

        Decker and Quine also argue in the alternative that the District Court erred by dismissing

their case rather than transferring it “to the appropriate Court of jurisdiction in the state of

Georgia.” We decline to address this argument and consider it either waived or abandoned

because Decker and Quine failed to present any arguments in their brief in support of this

contention. Decker and Quine present this contention in their Statement of Issues, briefly

mention it in their Statement of the Case and Summary of the Argument, and include it as a

possible alternative holding in their Conclusion. At no time, however, do they develop this

argument in the body of the brief or cite any law or precedent supporting their position.3 Under

the Federal Rules of Appellate Procedure, an appellant’s brief must contain their “contentions and


Pennsylvania.” Appellants cite no authority for this proposition, nor does good reason support
this notion. Dyson’s insurance carrier is not a party to this action. Moreover, it must be the
defendants who purposely avails themselves of the privileges of the laws of the forum state for
the purposes of establishing the minimum contacts required for specific jurisdiction. See Toys
“R” Us, 318 F.3d at 451 (stating that we assess “some act by which the defendant purposefully
avails itself”) (emphasis added). We do not find specific jurisdiction based on the actions of a
third party who is not a party to this suit. See Vetrotex, 75 F.3d at 150 (stating that we examine
the “‘relationship among the forum, the defendant and the litigation.’”) (quoting Shaffer v.
Heitner, 433 U.S. 186, 204 (1977)).
3
  We also note that Decker and Quine failed to raise this matter in their district court brief in
opposition to Dyson’s motion to dismiss. Under 28 U.S.C. § 1406(a), a district court, upon a
motion or sua sponte, may transfer a case to a court of proper jurisdiction when such a transfer is
in the interest of justice. A district court has “broad discretion in deciding whether to order a
transfer.” Caldwell v. Palmetto State Sav. Bank of S.C., 811 F.2d 916, 919 (5th Cir. 1987)
(ruling that a district court did not abuse its discretion in failing to order sua sponte a transfer
under § 1406). Because Decker and Quine failed to move for a transfer before the District Court
and provided no reasons why such a move would be in the interest of justice, we accordingly
conclude that the court acted within its permissible discretion in refusing to issue such an order.

                                                   5
the reasons for them with citations to the authorities . . . on which the appellant relies.” Rule

28(a)(9)(A), Federal Rules of Appellate Procedure. Decker and Quine have failed to comply with

this rule. Their passing references to this argument are insufficient to put it before us, and we

will therefore consider it waived. See Dillinger v. Caterpillar, Inc., 959 F.2d 430, 447 (3d Cir.

1992) (stating that a passing reference to a claim without further development is insufficient to

preserve it for appeal).

                                                 V.

        We have considered all contentions presented by the parties and conclude that no further

discussion is necessary. The judgment of the District Court will be affirmed.




                                                  6